DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-30 pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 22-24, 26-27, 29 is/are rejected under pre-AIA  35 U.S.C. 102e as being anticipated by Donoghue US Pub. No. 2011/0088315.
Regarding claim 22, Donoghue discloses a method for reducing water usage, the method comprising:
receiving a first volume of water at a water tank [Tank 14 of fig. 1] from a water drainage system that includes a funnel [inlets 16] located under an area of land; 
[0011] Harvested water is collected and fed into the harvested water irrigation system. With reference to FIG. 1, a building 10 may provide at least one source of gray water. The building may be residential or commercial. The gray water sources generally may include showers, tubs, sinks, dishwashers, washing machines and the like. Black water sources, such as toilets, are typically inappropriate for use with the harvested water irrigation system, unless the black water is first treated to remove hazardous materials. Other harvested water sources, such as rainwater recapture, landscape runoff, irrigation runoff, and HVAC condensate are similarly collected in any manner generally known in the art. The harvested water is transported from the one or more harvested water sources through one or more harvested water supply lines 12 to a tank 14 via one or more harvested water inlets 16. The one or more harvested water supply lines 12 may optionally have a check valve 17 to prevent backflow. By one approach, a series of tanks may be used in place of a single tank. By another approach, there may be more than one harvested water inlets 16 for a particular source of water, such as when an apartment complex delivers gray water from separate apartments to one or more tanks.

[0013] The tank 14 may be located inside or outside the building 10. If outside the building, the tank 14 may be above ground, but preferably the tank is subsurface. Subsurface tanks avoid the need to replace plants or other usable landscape areas with a tank storage area that may require aesthetically-pleasing landscaping to disguise them. Subsurface tanks also may help avoid emission of unpleasant odors or noise that may be associated with storing and delivering the harvested water.

receiving an electronic irrigation signal from a sprinkler management system [System Controller 24]; and
 in response to the irrigation signal, automatically generating a pump signal to activate pumping a second volume of water from the water tank to a water distribution apparatus [Valve 40 + 42] to irrigate the area of land above the funnel [Zone 38].
[0016] Regardless of the actual value of the first predetermined level A, when a watering is scheduled and the first predetermined level has been reached, the system controller 24 activates a pump 26.

[0020] In particular, the system controller 24 may calculate the amount of water that should be applied to that particular zone at any given time to result in a desired optimal moisture balance. This optimal moisture balance is represented by the level that assures water will be readily available to the particular plant or landscape in a zone until the next scheduled irrigation cycle.

Regarding claim 23, Donoghue discloses the water drainage system includes a plurality of funnels, and the first volume of water is received based on water flow through one or more of the funnels [Para. 0011 - By another approach, there may be more than one harvested water inlets 16 for a particular source of water].
Regarding claim 24, Donoghue discloses the water distribution apparatus includes a water flow path [irrigation supply line 34] provided between at least two of the plurality of funnels [Fig. 1 shows two funnels 16].

Regarding claim 26, Donoghue teaches a method for reducing water usage, the method comprising: 
receiving a first volume of water at a water tank from a water drainage system that includes a funnel located under an area of land [see fig. 1 and discussion in claim 22]; 
receiving an electronic water level signal from a first sensor [level sensor 20], the electronic water level signal representative of a sensed volume of water in the water tank [Para. 0014 - a level sensor 20 monitors the level of water within the tank. The level sensor 20 communicates the water level to a level controller 22]; and 
based at least in part on the sensed volume of water, automatically generating a fill signal to activate adding water to the water tank from a source other than the water drainage system.
[0031] Referring also now to FIG. 2, the critical moisture balance irrigation cycle begins with harvested water being provided 110 to the tank. The system controller 24 then determines 112 whether the moisture balance of one or more zones has fallen to the critical deficit value. If a critical deficit value is found, the system controller 24 determines 150 whether the level of harvested water in the tank is above the second predetermined amount B. As long as it is above the second predetermined level B, a harvested water irrigation cycle will run 152 until the level of harvested water falls to or below the second predetermined amount B. Alternatively, the system controller 24 may determine run-time based upon the amount of harvested water in the tank 14. This ensures that all available harvested water is used to correct the critical deficit, and potable water is only used as a back-up or supplement as necessary. At this point, the system controller 24 again determines 154 whether the moisture balance of that particular zone has surpassed the critical deficit value. If so, the irrigation cycle is stopped 156, and normal operation resumes. If the system controller 24 determines 154 that the critical deficit value has not been surpassed, a new irrigation cycle will run 158 using potable water. With reference to FIGS. 1 and 3, the system controller 24 will thus open at least one potable water valve 48 and the zone control valve 40 of the particular zone 38 to be irrigated. The potable water is delivered to the emission device 42 via the irrigation supply line 34. With reference again to FIG. 2, the critical moisture balance irrigation cycle will stop 156 when the system control determines 154 that the moisture balance has been restored to a value above the critical deficit value.

[0032] By another approach, in a critical moisture balance irrigation cycle, the potable water may be delivered to the tank 14 and subsequently delivered in combination with the harvested water. In this instance, potable water will be delivered to the tank 14 (via a potable water supply line and a potable water inlet) until the moisture balance of the particular zone 38 surpasses the critical deficit value, at which point the system controller 24 will end the irrigation cycle. This approach may be useful, for instance, when the harvested water requires dilution before application to the landscape.

Regarding claim 27, Donoghue discloses a method for reducing water usage, the method comprising:
receiving a first volume of water at a water tank from a water drainage system that includes a funnel located under an area of land [see fig. 1 and discussion in claim 22]; 
receiving an electronic water level signal from a first sensor, the electronic water level signal representative of a sensed volume of water in the water tank; and
[0014] As harvested water enters the tank 14, a level sensor 20 monitors the level of water within the tank. The level sensor 20 communicates the water level to a level controller 22. The level controller 22, in turn, communicates with a system controller 24. The controllers may communicate in any known fashion, including hardwire or wirelessly. In one control system, when the level sensor 20 (via the level controller 22) detects and communicates a first predetermined level "A" to the system controller 24, the system controller starts a harvested water irrigation cycle according to a preset watering schedule.

based at least in part on the sensed volume of water, automatically generating a pump signal to activate pumping of water from the water tank to a water distribution apparatus to irrigate the area of land above the funnel [Para. 0026 - If the end of a scheduled watering cycle was not reached before the harvested water fell to level B, the system controller 24 may complete the scheduled watering when the level of harvested water reaches the first predetermined level A].
[0028] By another approach, the harvested water supply may be insufficient to run an entire watering schedule, or to achieve the optimal moisture balance in one or more zones. This is referred to as a low water level condition. In this instance, the system controller 24 may store the information relating to the last harvested water irrigation cycle, and begin a second harvested water irrigation cycle (upon the harvested water in the tank reaching the first predetermined level A) in the last zone to be irrigated but not reach its optimal moisture balance. This ensures that irrigation is evenly distributed through all zones. Additionally, the system controller 24 may be programmed to monitor or estimate ET values in one or more zones during the low water level condition. When the harvested water again reaches the first predetermined level A, the system controller 24 starts a new harvested water irrigation cycle. If the rate of ET during the low water level condition was high, the system controller 24 may add additional time onto the next harvested water irrigation cycle to account for this additional loss of water. By another approach, the system controller 24 may delay the second harvested water irrigation until the next scheduled cycle.

Regarding claim 29, Donoghue discloses a method for reducing water usage, the method comprising:
receiving a first volume of water at a water tank from a water drainage system that includes a funnel located under an area of land [see fig. 1 and discussion in claim 22]; 
receiving an electronic moisture signal from a first sensor, the electronic moisture signal representative of a sensed level of moisture of the area of land [Para. 0009 - The system controller may interact with a variety of devices, including a water level sensor and controller, filter(s), pump(s) or gravitational outlet valves, at least one zone valve, at least one potable water valve, and weather stations, rain sensors, moisture sensors and other sensing devices]; 
[0021] The rate of evapotranspiration ("ET") also may be calculated for one or more zones. ET, as used herein, refers to the actual ET or potential ET determined from any methodology now known or which may become known in the future. The rate of ET may affect the actual moisture balance of a given zone. Accounting for a high rate of ET may require adding time onto an irrigation cycle to ensure that the optimal moisture balance is achieved. The moisture balance may be calculated or estimated by a system controller, or directly measured via optional moisture sensors located in one or more zones which then communicate with the system controller.

based at least in part on the sensed level of moisture, automatically generating a pump signal to activate pumping of water from the water tank to a water distribution apparatus to irrigate the area of land above the funnel.
[0022] By one approach, a zone 38 will be irrigated as long as its moisture balance is below a maximum acceptable value. Any irrigation beyond this value results in wasted water. By another approach, a zone 38 will be irrigated as long as its moisture balance is below its optimal value, as determined by the system controller 24 or as set by the user. In general, the system controller determines the moisture balance of one or more zones before irrigation begins. Still referring to FIG. 1, when the system controller 24 determines that a particular zone 38 needs irrigation, it opens the zone control valve 40 corresponding to that particular zone 38. If more than one defined zone 38 needs irrigation, the system controller 24 may water the zones simultaneously or in series, where possible and to the extent desired.

[0023] The order of zone irrigation may be predetermined and/or user-defined. For instance, the system controller 24 may be designed to track the moisture balance in each zone 38. Zones may be irrigated based first upon any pending moisture deficits. The controller 24 may then spread irrigation out among the zones 38 such that each zone is gradually watered to a higher and higher moisture balance, up to a level just below the zone's maximum acceptable value. In this manner, the controller 24 may ensure that harvested water is utilized to the greatest extent possible, while as little harvested water as possible is disposed of in the sewer or storm water systems.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donoghue as applied to claim 27 or 29 above, and further in view of Urban U.S. Patent No. 7,207,748. 
Regarding claim 25, Donoghue does not expressly teach applying an additive to at least one of the first or second volumes of water.
Urban teaches another water collection and distribution system for yard maintenance includes a buried reservoir for collecting water from the roof of a structure and a submersed pump in the reservoir for supplying contained water to a pressurized manifold having outlets available for yard maintenance activities [see fig. 1].  Specifically, Urban teaches applying an additive to at least one of the first or second volumes of water.
(16) The present invention thus provides a system for comprehensively utilizing runoff water. The system may be used for the collection of filtered water in the main reservoir for delivering water from the manifold 56 for "local" use through line 98 at outlet 114, "mobile" use 110 through hose line 94, and "fixed" watering systems 112 through line 96. If during such accumulation excessive water is presented to the reservoir, the excess is removed by pump 60 and/or drainage line 40 thereby eliminating hydrostatic conditions leading to leakage or reservoir rupture. When fertilization or other additive treatment for landscape maintenance is desired, the desired additive is deposited in the premix catch basin 24, and the premix line opened to solubilize the additives for transfer to the reservoir and the mixing jets 78 opened to uniformly mix the solution. To maintain the desired concentration, the plug in the catch basin is opened for transferring any incoming water to the discharge line 36. The additive solution may thereafter be dispensed according to the desired application form, using the spigot, hose or irrigation system. When a revised formulation is desired, the mixing is repeated with the new formulation generally being compatible with the residual solution in the reservoir. [col. 4 lines 125].

At the time of the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the method of Donoghue with the step of applying an additive to at least one of the first or second volumes of water of Urban.  The motivation for doing so would has been to further improve the health of the plant. 

Claims 28, 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donoghue as applied to claim 27 or 29 above.
Regarding claim 28, Donoghue teaches receiving an electronic flow signal from a sensor, the electronic flow signal representative of a sensed level of water flow through a water flow path [water flow in the tank] in the water drainage system; and based at least in part on the sensed level of water flow, automatically generating a stop signal to deactivate the pumping of the water [para. 0026 - When the level sensor 20 (via the level controller 22) detects and communicates the second predetermined level B to the system controller 24, the system controller 24 turns off the pump 26, or closes the gravitational outlet valve 27 (as shown in FIG. 3), and closes the appropriate zone control valve(s) 40].  Donoghue does not teach a second sensor.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include a second sensor because Applicant has not disclosed that the second sensor provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the level sensor taught by Nash or the claimed second sensor because both sensors perform the same function of determine the level of water flow through the tank in the water drainage system.
Regarding claim 30, see discussion in claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0122738 to Williamson teaches a grey water disposal system which is ideally placed below a parking lot. Water flow chambers are positioned beneath said parking lot. These water flow chambers having a solid upper surface and open at the bottom. Pipes communicating grey water into said water flow chambers. In one embodiment, the water flow chambers are configured with at least two legs and the pipes are configured to selectively deliver the grey water to different legs as dictated by a remotely controlled valve.
U.S. Patent No. 6,406,627 to Wallace teaches a system for removing pollutants from water, the system including an impermeable primary treatment cell, the primary treatment cell substantially disposable in the earth and comprising an inlet, an outlet, bed media particulates providing habitat for bacteria and disposed between the inlet and the exit, wetland vegetation rooted in the bed media, and means for air injection disposed proximate a bottom portion of the primary treatment cell.
U.S. Patent No. 6,382,237 to Takai teaches a wide area water collection type underground water tank compresses: a water tank (11) constituted to be capable of reserving water therein, the water tank (11) being buried underground and having draining structure (14) capable of drawing out the water within the water tank (11) from the aboveground position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115